t c summary opinion united_states tax_court john j dewald petitioner v commissioner of internal revenue respondent docket no 1503-01s filed date john j dewald pro_se james dinan n beyer for respondent special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the year in issue - - respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issues for decision are whether petitioner is entitled to two dependency_exemption deductions head_of_household filing_status and an earned_income_credit based on two qualifying children some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in orangeville pennsylvania on the date the petition was filed in this case from date through date petitioner resided in his sister’s apartment he resided with his sister susan dewald his sister’s boyfriend ronald yorks and his sister’s two children brianna dewald and cody livingston who turned and years old during respectively petitioner and his wife who then was his girlfriend would often babysit the children while ms dewald and mr yorks were on the road petitioner would also provide transportation for cody who required special medical treatment and for brianna during no rent was paid for the apartment by any of the tenants because it was government subsidized housing petitioner received combined wage income of dollar_figure from workforce solutions inc and travel ports of america as a part of his employment petitioner worked at buck horn family restaurant at the time of trial petitioner was still working at this restaurant earning approximately dollar_figure per year during petitioner owned an automobile and was making monthly payments with respect thereto petitioner also made monthly insurance payments with respect to this automobile and with respect to an automobile owned by ms dewald while he resided with his sister petitioner contributed to the payment of telephone and electric bills the purchase of food for the household and the purchase of clothing for the children during ms dewald was employed for a portion of the year earning dollar_figure in addition she received food stamps during the entire year which she used to purchase food for all those residing in the apartment and she received an unspecified amount of welfare assistance petitioner filed an individual federal_income_tax return for taxable_year on this return petitioner claimed head_of_household filing_status and claimed two dependency_exemption deductions for brianna and cody petitioner also claimed an earned_income_credit naming brianna and cody as qualifying children the return stated that they were petitioner’s foster children and that they resided with petitioner for the entire year q4e- in the statutory_notice_of_deficiency respondent changed petitioner’s filing_status to single disallowed the dependency_exemption deductions and disallowed the earned_income_credit the first issue for decision is whether petitioner is entitled to two dependency_exemption deductions subject_to various exceptions and limitations not applicable here a deduction generally may be allowed under sec_151 a for each dependent of a taxpayer sec_15l a c a taxpayer’s niece or nephew generally is a dependent of the taxpayer only if the taxpayer provides over half of the niece’s or nephew’s support for the taxable_year sec_152 we are convinced that during most of petitioner paid various expenses for the children and had significant responsibility in caring for them however petitioner has failed to provide the court with any significant corroborative evidence showing that he provided over half their support during that year a major component of the children’s support was their housing but because petitioner was residing in his sister’s apartment for which he paid no rent the rental charge for the apartment was provided by a source other than petitioner see sec_1_152-1 income_tax regs furthermore petitioner only resided with brianna and cody for to months during and presumably was providing for none of their support during the remaining to months based on the record before - us we cannot find that petitioner paid over half of the support for brianna and cody during the second issue for decision is whether petitioner is entitled to head_of_household filing_status an unmarried taxpayer with no children or stepchildren is entitled to head_of_household filing_status only if the taxpayer maintains as his household the principal_place_of_abode for more than half the year of at least one individual who entitles the taxpayer to a dependency_exemption deduction under sec_151 sec_2 because petitioner did not establish that he furnished over half the cost of maintaining the household and because neither brianna nor cody entitles petitioner to a dependency_exemption deduction for petitioner is not entitled to head_of_household filing_status for that year the third issue for decision is whether petitioner is entitled to an earned_income_credit based on two qualifying children under sec_32 an eligible_taxpayer is allowed a credit which is calculated as a percentage of the taxpayer’s earned_income subject_to certain limitations sec_32 taxpayers who have qualifying children are allowed a larger credit and are entitled to a credit at higher income levels than are individuals without qualifying children sec_32 b because petitioner’s earned_income was dollar_figure during the year in issue he is entitled to an earned_income_credit only if he had qualifying children during that year id under sec_32 qualifying children of a taxpayer include only children of the taxpayer or descendants of such children stepchildren of the taxpayer and eligible foster children of the taxpayer sec_32 a b kligible foster children include only certain individuals who have the same principal_place_of_abode as the taxpayer for the entire taxable_year sec_32 b ii brianna and cody were neither children nor stepchildren of petitioner and they resided with petitioner for less than the entire taxable_year consequently petitioner is not entitled to an earned_income_credit for reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for respondent
